Citation Nr: 0512415	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO which 
granted service connection for diabetes mellitus and assigned 
an initial rating of 20 percent; and granted service 
connection for PTSD and assigned an initial rating of 30 
percent.  The veteran disagrees with the initial ratings 
assigned.

Initially, the Board notes that at the veteran's hearing 
before the Board in July 2004, the veteran's representative 
raised claims for service connection for peripheral vascular 
disease and erectile dysfunction.  However, the Board further 
notes that the issues of entitlement to service connection 
for peripheral vascular disease of the lower extremities 
claimed as blood clots in the right leg and hardening of the 
arteries was denied by a rating decision in March 2004, and 
there is no indication that the veteran filed a notice of 
disagreement with this decision.

Accordingly, the Board will only refer the issue of 
entitlement to service connection for erectile dysfunction to 
the RO for appropriate consideration.

The Board further observes that it has recently received a 
March 2005 written statement from the veteran regarding 
physicians he has been treating with for various 
disabilities, without a waiver of the RO's initial 
consideration of this evidence.  However, the Board notes 
that this information was provided without any accompanying 
records, the names of the providers were previously provided 
in a statement to the Board with a waiver, the relevant 
information about Dr. M. was already known to the Board by 
way of Dr. M.'s statement of December 2002, the information 
from Dr. T. G. is not pertinent as it does not relate to an 
issue currently on appeal, and the information about Dr. P. 
G. relates to PTSD, which is the subject of the remand that 
follows the Board's decision.

Consequently, the Board does not find that it is required to 
remand the issue of entitlement to an initial rating in 
excess of 20 percent for service-connected diabetes mellitus 
for the RO's initial consideration of this statement.  

The issue of entitlement to an initial rating in excess of 30 
percent for the service-connected PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected diabetes mellitus has 
required oral hypoglycemic agent and restricted diet since 
the effective date of service connection; however, the 
service-connected connected diabetes mellitus has never been 
shown to require insulin, restricted diet and regulation of 
activities.  


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
20 percent rating for service-connected diabetes mellitus 
have not been met at any time since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to higher initial rating for the service-connected diabetes 
mellitus, the Board finds that compliance with the VCAA has 
been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2002 informed him that to establish entitlement to service 
connection, the evidence must show that a current disability 
was of service origin.  

The Board notes, however, that subsequent to the July 2002 
letter, service connection for diabetes mellitus was granted 
and the veteran now appeals the initial 20 percent rating 
currently assigned.  Although the veteran has not been 
specifically apprised of the evidence necessary to warrant an 
increase in the initial rating assigned, further development 
or notification action to the appellant is not warranted 
under law.  In a December 2003 opinion regarding notice of 
information and evidence necessary to substantiate claim for 
issues raised in Notice of Disagreement, VA General Counsel 
held that "if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue."  VAOPGCPREC 8-03.  

Because the appellant was provided section 5103(a) notice in 
a letter dated in July 2002 regarding his claim for service 
connection, no further notice is required on the "downstream" 
issue of entitlement to a higher initial rating.  As such, 
VA's duty to notify and assist has been fulfilled.   

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2002 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2002 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, the veteran, via his 
representative, indicated at the personal hearing in July 
2004 that he understood what was necessary to obtain a higher 
initial rating for the service-connected diabetes mellitus.  
In addition, the veteran was asked, on many occasions to 
submit evidence pertinent to his claim.  

Moreover, the record was left open for 30 days after the 
hearing to allow the veteran to submit additional treatment 
records to which he referred at the hearing.  The additional 
records were not submitted.  The Board is aware that VA's 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Finally, the veteran has not indicated in any correspondence 
to the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities, and 
while he has recently provided a written statement with some 
additional information, the relevant information with respect 
to his increased rating claim for diabetes mellitus was 
already known to the Board by way of Dr. M.'s statement of 
December 2002, and the veteran did not attach any treatment 
records or other medical evidence.  The Board further notes 
that the veteran was given far more time than the 30 days his 
representative originally requested to provide additional 
treatment records relating to diabetes mellitus, and the 
Board therefore finds that it is reasonable to conclude that 
there are no additional outstanding treatment records that 
would have an impact on the instant claim.

In the July 2002 letter, he was also specifically asked to 
tell VA about any additional information or evidence and send 
VA the evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim of entitlement to a higher 
initial rating for the service-connected diabetes mellitus.

In conjunction with his claim of service connection for 
diabetes mellitus, the veteran was afforded a VA examination 
in July 2002.  The examiner noted that the veteran was 
initially diagnosed with diabetes mellitus in August 2001, 
when he presented with polyuria and polydipsia.  At that 
time, the veteran's blood sugar was around 900 mg/dl and he 
was hospitalized for control of his blood sugar.  The veteran 
reported that he had not been hospitalized for ketoacidosis 
or hypoglycemia reactions since that time.  The veteran was 
on a restricted diet.  The veteran felt that because he was 
tired all the time, and that his physical activities were 
restricted.  The veteran denied diabetic retinopathy.  He 
gave a 10-year history of hypertension, but denied any 
history of heart disease or myocardial infarction.  The 
veteran also denied any chest pain, paroxysmal nocturnal 
dyspnea, or orthopnea.  The veteran noted a history of 
peripheral vascular disease, status post right popliteal 
thrombectomy in 1996.  The examiner noted that the veteran 
had not been diagnosed with diabetes mellitus at that time.  
The veteran reported intermittent claudication walking half a 
block, which resolved with rest.  The veteran's work 
performance had improved slightly with Pletal.  The veteran 
reported that he had developed erectile dysfunction over the 
past four years, and he had been taking Viagra for the past 
three months.  The veteran also complained of tingling and 
numbness which was intermittent, occurring several times per 
day over the past couple of years, prior to the diagnosis of 
the diabetes mellitus.  The veteran denied other symptoms 
such as anal pruritus or loss of strength.  

At the time of the examination, the veteran's medications 
included Glucovance, Actos, Wellcor, Viagra, Zestril, and 
Pletal.  The examination report does not indicate that the 
veteran required insulin at that time.  On examination, the 
veteran's weight was 252.  His blood pressure was 130/80 
sitting, standing and supine.  Pulse was 80.  Heart rate and 
rhythm were regular.  S1 and S2 were heard.  There was no S3 
or murmur.  

On neurologic examination, cranial nerves were intact.  Power 
and tone were normal.  Monofilament test was positive on the 
arm, dorsum of the right foot in a patchy distribution.  
Monofilament test was negative on hands and the left foot.  
Plantars were flexor.  Knee reflexes were absent bilaterally.  
The veteran had no cerebellar signs.  Romberg was negative.  

Vision in the right eye was uncorrected 20/400 near and 20/70 
far.  Corrected near vision on the right was 20/20 and 
corrected far vision on the right was 20/30.  On the left, 
uncorrected near vision was 20/200 and uncorrected far vision 
was 20/40.  Corrected near vision on the left was 20/20, and 
corrected far vision on the left was 20/13.  

Examination of the skin was normal.  On examination of the 
feet, the first toenail on the right side was dystrophic.  
Dorsalis pedis and posterior tibial arteries were not 
palpable on the right side.  Left side dorsalis pedis was 
palpable.  Posterior tibial artery was not palpable.  There 
were no corns, calluses, or ulcers.  

The examiner noted that the results of a Duplex scan of lower 
extremity arterial systems from July 1999, revealed that the 
right popliteal thrombectomy site remained widely patent and 
was functioning well, and there was no evidence of 
hemodynamically significant stenosis or occlusive disease 
involving the left lower extremity.  Ankle/forearm index 
calculated was to be over 1.0, and complete blood count (CBC) 
was unremarkable.

In addition, electromyogram (EMG) and nerve conduction 
velocity (NCV) studies showed resolving right lower lumbar 
radiculitis.  Superimposed right sural sensory and peroneal 
motor neuropathies could not be excluded.  A random blood 
sugar was 107.  

The impression was Type II Diabetes Mellitus, in good 
control; peripheral vascular disease since 1996, prior to the 
onset of diabetes; hypertension, not secondary to the 
diabetes mellitus; and erectile dysfunction, prior to the 
onset of diabetes mellitus.  

The examiner noted that the veteran's peripheral vascular 
disease and erectile dysfunction, although existing prior to 
the diagnosis of diabetes mellitus, could be aggravated by 
the longstanding diabetes mellitus.  

Service connection for diabetes mellitus was granted by the 
RO in an August 2002 rating decision.  The RO assigned an 
initial 20 percent rating for the diabetes mellitus, 
effective from June 27, 2002.  The veteran timely appealed 
that determination.  

At his personal hearing before the undersigned in July 2004, 
the veteran testified that his medication for the diabetes 
was an oral drug called Glucophage and/or Glucovance.  The 
veteran testified that he did not require insulin for his 
diabetes.  The veteran testified that he was on a restricted 
diet, and that his activities were restricted because he was 
tired all the time.  

The veteran also testified that he had vascular problems and 
erectile dysfunction that were related to his diabetes.  The 
veteran indicated that he would provide private treatment 
records to substantiate his assertions.  

Finally, the veteran testified that he was shot with insulin 
during a one-time hospitalization in order to control his 
blood sugar.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disabilities-
just after establishing entitlement to service connection for 
them, VA must consider the claim in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the court indicated the most recent 
level of functional impairment is of primary importance.

The veteran's diabetes mellitus is evaluated as 20 percent 
under Diagnostic Code 7913.  Under this code, a 20 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin and a restricted diet; or an oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent under this code requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

After a careful review of the record, the Board finds that, 
since June 27, 2002, (the effective date for the grant of 
service connection), the evidence of record does not support 
a rating in excess of 20 percent for the veteran's service-
connected diabetes mellitus.  In reaching this conclusion, 
the Board notes that during the course of this appeal the 
medical evidence shows that the veteran has not required an 
insulin regimen since the effective date of service 
connection.  The record reflects that veteran's diabetes is 
managed with an oral hypoglycemic agent and restricted diet.  
As noted hereinabove, in order to warrant a rating in excess 
of 20 percent, the evidence must show, at the very least, 
that the veteran requires insulin.  

Moreover, although the veteran asserts that his activities 
must be regulated because of his diabetes mellitus, a 
regulation of activities due to diabetes is not supported by 
the evidence of record.  The examiner in July 2002 noted only 
that the veteran believed his activities were restricted 
because he was tired all the time.  Nonetheless, the record 
does not contain medical evidence showing a regulation of 
activities due to the service-connected diabetes mellitus and 
there is no competent medical evidence linking his complaints 
of easy fatigability to his diabetes.  There is no evidence 
of record, other than the appellant's contentions, that his 
diabetes causes a regulation in his activities.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Finally, during his VA examination in July 2002, and at his 
personal hearing in July 2004, the veteran reported that he 
was hospitalized only once for regulation of blood sugar via 
insulin injection; and that was at the time of the initial 
diagnosis of diabetes mellitus.  

The Board further finds that entitlement to a 60 percent 
rating is also not shown.  In this regard, the Board points 
out that there is no evidence indicating that the diabetes 
mellitus has been productive of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, and indeed, the veteran does not 
contend otherwise.  

In sum, the medical evidence of record shows that the 
veteran's service-connected diabetes mellitus has been well-
controlled with oral hypoglycemic agent and restricted diet 
since the effective grant of service connection.  The 
necessity for a regular insulin regimen has never been shown.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 20 percent for the veteran's service-
connected diabetes mellitus.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the evidence preponderates against the veteran's 
claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2004).  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected diabetes mellitus, 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.

ORDER

An initial rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.  


REMAND

The veteran asserts that an initial rating in excess of 30 
percent is warranted for the service-connected PTSD.  

The veteran was afforded a VA examination in July 2002.  At 
that time, his subjective complaints included sleep 
difficulties, nightmares and flashbacks.  He reported that 
the smell of burning flesh, meat, lightening or shooting put 
him in a state of flashbacks.  The veteran also reported that 
he had a very short fuse, that he had bouts of outrage, and 
had been thrown in jail for beating police officers.  The 
veteran reported constant hypervigilance with recent feelings 
of dysphoria with decreased energy and easy fatigability.  
The veteran denied symptoms of psychosis or mania, or any 
obsessive or ritualistic types of behavior.  

At his personal hearing in July 2004, the veteran reported 
that his PTSD symptoms were worse than as evaluated based on 
his July 2002 VA examination, and that he had begun seeing a 
psychiatrist.  

In light of the veteran's contention that his PTSD is not 
accurately represented by the initial 30 percent rating 
assigned, coupled with the fact that the last, and only, VA 
psychiatric examination was provided nearly three years ago, 
the Board finds that another VA psychiatric examination is 
necessary in this case to ascertain the nature and severity 
of disability associated with his service-connected PTSD.  

The veteran has also recently provided information about 
relevant treatment he has received from Dr. P. G., and there 
are no records from Dr. P. G. in the claims file.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate steps 
to once again contact the veteran in 
order to obtain the names and addresses 
of all health care providers who have 
treated him for the service-connected 
PTSD, which have not previously been 
identified or obtained.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source not currently of record, 
including, but not necessarily limited 
to, the records in the possession of Dr. 
P.G.  In addition, the RO should obtain 
copies of all VA treatment records of the 
veteran, that are not currently in the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of the veteran's PTSD.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a global assessment of 
functioning (GAF) scale score, explain 
what the assigned GAF score represents, 
and to reconcile that score with earlier 
GAF scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


